DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  “the the” in ll. 4 should be rewritten to be -- the--, and will be interpreted accordingly.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the limitation “the first medium passages and the second medium passages are each disposed within one of the distribution regions each” in ll. 20-21 is indefinite, in context, since it cannot be discerned what the second “each” is referring to. Is the claim trying to isolate the first and second medium passages to only one distributor region? For Examination purposes and in accordance with the specification and drawings, “the first medium passages and the second medium passages are each disposed within one of the distribution regions each” will be  the first medium passages and the second medium passages are each disposed within one of the distribution regions --.
Regarding Claim 1, the limitation “the respective medium can flow” in ll. 14 is indefinite, in context, since it cannot be discerned if the fluid flow is optional or positively recited within the claim. For Examination purposes and in accordance with the specification and drawings, “the respective medium can flow” will be interpreted as --the respective medium flows --.
Regarding Claim 2, the limitation “zigzag-like” in ll. 2 is indefinite, in context, since it cannot be discerned what structure is described by “zigzag-like” or rather how like a zig-zag is the claimed structure. For Examination purposes and in accordance with the specification and drawings, “zigzag-like” will be interpreted as -- zigzag --.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 8, 10-11, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Geskes et al. (USP 8061416), hereinafter referred to as Geskes.
Regarding Claim 1, Geskes discloses a stacked plate (10) heat exchanger (shown in figure 2) for a motor vehicle (see abstract), comprising: 
a plurality of elongated stacked (shown in figure 2) plates (10) extending in a longitudinal direction and stacked against one another perpendicularly to the longitudinal direction in a stacking direction (shown in figure 2, wherein the plates are stacked in the vertical direction that is perpendicular to the longitudinal extension direction of the respective plates (10)), wherein 
between adjacent stacked plates first hollow spaces and second hollow spaces closed off towards the outside are disposed, through which alternatingly a first medium and a second medium flows (“Cavities closed off outwardly are formed between the plates.  The cavities are alternately supplied with a first and a second medium in each case via at least one inflow and outflow line and the corresponding medium also flows through them”, col. 1 ll. 61-65), the first hollow spaces are fluidically connected to two first medium passages located opposite one another in the longitudinal direction and the second hollow spaces fluidically connected to two medium passages located opposite one another in the longitudinal direction (“One of the bores in this case serves for supplying working medium into the region between two plates, while, in particular, the diametrically opposite bore serves for the outflow of working medium.  Another pair of bores serves for the inflow and outflow of cooling medium”, col. 8 ll. 38-43), wherein 
When plates 10 are stacked one on the other, as illustrated in FIG. 2, the lines assigned either to the working medium or to the cooling medium are in each case alternately connected fluidically to the interspace 20 between two plates 10, since the raised region 19 of corresponding bores 18 bears against the adjacent plates 10.  The bores 18 thus form, through a stack 21 of plates, the supply lines and outflow lines for cooling medium and working medium”, col. 8 ll. 43-50) the rib structure including a guiding region (being the main body or middle portion of the wavy profile (12), as shown in figure 1) and two distribution regions (being directly adjacent and surrounding the portholes (18)), wherein the two distribution regions and the guiding region extend transversely to the longitudinal direction and are arranged next to one another in the longitudinal direction (shown in figure 1),
the first medium passages and the second medium passages are each disposed within one of the distribution regions each (shown in figure 2, wherein the respective medium passages extend from opposing portholes (18), thereby passing through the upper and lower distribution regions as well as the middle/main heat exchanger region) and wherein 
the rib structure differs in the guiding region and in the two distribution regions (shown in figure 2, wherein the density of flow passages adjacent the boreholes differs when compared to the middle/main heat exchange area of the plate), wherein the plurality of flow passages are flowed through by the respective medium in the two 
Although in the embodiment of figure 2, Geskes fails to disclose the rib structure differs in the guiding region and in the two distribution regions by shape and size of the plurality of flow passages, in the embodiment of figure 4 Geskes teaches the rib structure (23) differs in the guiding region (middle/main heat exchange area of the plate) and in the two distribution regions by shape and size (22) of the plurality of flow passages (shown in figure 4, wherein Geskes states, “This fig. shows, in particular, the region between two bores 18, one of which is formed in a dome-shaped raised region 19.  In the region between the two bores 18, which, in particular, also extends into the region between the bores 18 and the near edge 17, distributor ducts 22 are formed.  The distributor ducts 22 are in this case formed by a wavy profile 23 which differs from the wavy profile 12 in the remaining region of the plate 10 in terms of the leg angles and of the leg lengths”, col. 9 ll. 51-58).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the wavy profile of the plate heat exchanger found in the embodiment of figure 2 of Geskes with the distributor ducts taught in figure 4 of Geskes at both distribution regions, the motivation being to ensure a uniform distribution and collection of the respective working medium thereby controlling pressure drop through the heat exchanger and heat exchange rates.         
Regarding Claim 2, Geskes further teaches the rib structure comprises a plurality of ribs that follow one another in the longitudinal direction and extend transversely to the longitudinal direction (shown in figures 1 and 4, wherein the wavy profile extend in the vertical and horizontal directions), 
the plurality of ribs respectively runs zigzag-like in the plate surface (shown in figures 1 and 4) and have plural straight rib portions (14), and in that the adjacent straight rib portions of the plurality of ribs merge into one another (shown in figures 1 and 4, wherein the legs (14) of the wavy profile merge at a curvature (16)) at an angle (13).
Regarding Claim 5, Geskes further teaches the angle between the adjacent straight rib portions merging into one another is smaller in the guiding region by 5° to 20° than the angle between the adjacent straight rib portions merging into one another in the two distribution regions (“The leg angle between two legs of the wavy profile is preferably between 45° and 135°” (col. 2 ll. 56-57) and “The wavy profile of the distributor ducts in this case has, in particular, a leg angle which is smaller than 450 and, in particular, is in the range of approximately 50 and approximately 250” (col. 4 ll. 23-26)). The originally filed application (DE 102004036951A1) refers to the aforementioned angles and 5° and 25°, respectively. Therefore, Geskes discloses that the leg angles of the wavy profile is between 45° and 135° and the distributor ducts have a leg angle of between 5° and 25°, meeting the claimed limitations.
	Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I)
Regarding Claim 8, although in the embodiment of figure 2, Geskes teaches the rib structure (12) in the guiding region transversely to the longitudinal direction reaches as far as to an edge region of the respective stacked plate (shown in figure 1, wherein the wavy profile (12) extends transversely to the longitudinal direction to a region that encompasses the bent edge (17)), Geskes fails to explicitly disclose that a rim flow of the respective medium in the longitudinal direction is blocked. However, in the embodiment of figure 10, Geskes teaches the wavy profile extends to the edge reason to a degree that a rim flow of the respective medium in the longitudinal direction is blocked (“a wavy profile 34 extends as far as the bent plate edge 36, a remaining duct 37, which, under certain circumstances, allows an undesirable bypass flow, having a very small cross section, so that the bypass flow can be reduced.  Particularly in the case of a soldered heat exchanger, that is to say when the plate 35 is solder-plated, solder meniscuses which reduce or particularly advantageously close the edge duct 37 are formed between the outermost legs 38 of the wavy profile 34 and the bent plate edge 36”, col. 12 ll. 35-43).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the wavy profile of the plate heat exchanger found in the embodiment of figure 2 of Geskes with the wavy profile taught in figure 10 of Geskes for blocking a rim flow, the motivation being to increase heat transfer by eliminating a bypass flow that allows for the working medium to bypass the main heat exchange area of the plate.         
Regarding Claim 10, Geskes further teaches the adjacent stacked plates are fixed to one another in an integrally bonded manner at contact points of respective rib connection of the plates in the region of the contact points by brazing takes place, for which purpose the plates are coated at least on one side with a soldering aid, such as a solder” (col. 3 ll. 3-6) and “The configuration of the wavy profile is advantageous particularly when it has a flat region on the outside of the wave back.  The flat region in this case has, in particular, a width of 0.1 to 0.4 mm.  The flat region makes it possible for plates adjacent to one another to bear effectively one against the other over a large area and consequently allows easy and stable production of the support or connection, such as by brazing, of adjacent plates to one another” col. 3 ll. 25-32).
Regarding Claim 11, Geskes further teaches the plurality of stacked plates (10) with respect to a width centre axis arranged transversely to the longitudinal axis and transversely to the stacking direction, are structured mirror-symmetrically (shown in figure 1), and in that the respective plurality of stacked plates are structured identically to one another and are arranged alternatingly rotated by 180° relative to one another with respect to a central axis running parallel to the stacking direction (“This is because, in this case, it is possible, in particular, for plates adjacent to one another to be rotated through 180 degrees with respect to one another, the axis of rotation extending perpendicularly with respect to the plate plane” (col. 4 ll. 50-54) and “According to a preferred refinement, the stacking of the plates one on the other takes place such that in each case two plates adjacent to one another are arranged so as to be rotated through 180 degrees” (col. 7 ll. 18-21).
Regarding Claim 14, Geskes further teaches the rib structure (12) in the guiding region transversely to the longitudinal direction reaches as far as to an edge region of 
Regarding Claim 19, Geskes further teaches the adjacent stacked plates are fixed to one another in an integrally bonded manner (“connection of the plates in the region of the contact points by brazing takes place, for which purpose the plates are coated at least on one side with a soldering aid, such as a solder” col. 3 ll. 3-6).
Regarding Claim 20, Geskes discloses a stacked plate (10) heat exchanger (shown in figure 2) for a motor vehicle (see abstract), comprising: 
a plurality of elongated stacked (shown in figure 2) plates (10) extending in a longitudinal direction and stacked against one another perpendicularly to the longitudinal direction in a stacking direction (shown in figure 2, wherein the plates are stacked in the vertical direction that is perpendicular to the longitudinal extension direction of the respective plates (10)), wherein 
a plurality of first hollow spaces and a plurality of second hollow spaces disposed between adjacent stacked plates that are closed off towards the outside, through which alternatingly a first medium and a second medium flows, 
the plurality of first hollow spaces fluidically connected to two first medium passages located opposite one another in the longitudinal direction and the plurality of second hollow spaces fluidically connected to two medium passages located opposite one another in the longitudinal direction (“Cavities closed off outwardly are formed between the plates. The cavities are alternately supplied with a first and a second medium in each case via at least one inflow and outflow line and the corresponding medium also flows through them”, col. 1 ll. 61-65), wherein 
the plurality of stacked plates respectively have a rib structure (12) including a plurality of ribs disposed on a respective plate surface (shown in figure 1), structured and arranged to provide a plurality of flow passages within the respective hollow space (“When plates 10 are stacked one on the other, as illustrated in FIG. 2, the lines assigned either to the working medium or to the cooling medium are in each case alternately connected fluidically to the interspace 20 between two plates 10, since the raised region 19 of corresponding bores 18 bears against the adjacent plates 10.  The bores 18 thus form, through a stack 21 of plates, the supply lines and outflow lines for cooling medium and working medium”, col. 8 ll. 43-50), 
the rib structure having a guiding region (being the main body or middle portion of the wavy profile (12), as shown in figure 1) and two distribution regions (being directly adjacent and surrounding the portholes (18)), wherein the two distribution regions and the guiding region extend transversely to the longitudinal direction and are arranged next to one another in the longitudinal direction (shown in figure 1), 
the first medium passages and the second medium passages are each disposed within one of the two distribution regions (shown in figure 2, wherein the respective medium passages extend from opposing portholes (18), thereby passing through the upper and lower distribution regions as well as  middle/main heat exchanger region), and wherein 
the rib structure differs in the guiding region and in the two distribution regions (shown in figure 2, wherein the density of flow passages adjacent the boreholes differs 
Although in the embodiment of figure 2, Geskes fails to disclose the rib structure differs in the guiding region and in the two distribution regions by shape and size of the plurality of flow passages, in the embodiment of figure 4 Geskes teaches the rib structure (23) differs in the guiding region (middle/main heat exchange area of the plate) and in the two distribution regions by shape and size (22) of the plurality of flow passages (shown in figure 4, wherein Geskes states, “This fig. shows, in particular, the region between two bores 18, one of which is formed in a dome-shaped raised region 19.  In the region between the two bores 18, which, in particular, also extends into the region between the bores 18 and the near edge 17, distributor ducts 22 are formed.  The distributor ducts 22 are in this case formed by a wavy profile 23 which differs from the wavy profile 12 in the remaining region of the plate 10 in terms of the leg angles and of the leg lengths”, col. 9 ll. 51-58).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the wavy profile of the plate heat exchanger found in the embodiment of figure 2 of Geskes with the distributor ducts taught in figure 4 of Geskes, the motivation being to ensure a uniform distribution of the .         

Claims 3-4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Geskes et al. (USP 8061416) as applied in Claims 1, 2, 5, 8, 10-11, 14, 19 and 20 above in view of Ito et al. (USP 9448013), hereinafter referred to as Ito’013.
Regarding Claim 3, Geskes fails to disclose the respective plurality of ribs following another have a distance to one another which in the guiding region is smaller than that in the two distribution regions.
Ito’013, also drawn to a plate heat exchanger having corrugations, teaches the respective plurality of ribs (15 and 16) following another have a distance to one another which in the guiding region (area directly adjacent the inlets and outlets) is smaller than that in the two distribution regions (shown in figure 8, “the top parts of two or more waves adjacent to the inlet and the outlet may each have a planar shape… As described above, in the plate heat exchanger 30 according to Embodiment 1, high bonding strength is provided between the regions of the wavy portions 15 and 16 that are adjacent to the inlets and the outlets.  Therefore, the plate heat exchanger 30 has high compressive strength”, col. 7 ll. 18-27, wherein the contact area “b” between the plates is increased up to 2mm thereby increasing the pitch between the respective corrugations adjacent the inlet and outlet).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Geskes with the respective plurality of ribs 
Regarding Claim 4, Geskes fails to disclose the distance of the respective plurality of ribs following one another is smaller in the guiding region by factor 1.3 to 1.7 than the distance of the plurality of respective ribs following one another in the two distribution regions.
Ito’013, also drawn to a plate heat exchanger, teaches the distance of the respective plurality of ribs following one another is smaller in the guiding region than the distance of the plurality of respective ribs following one another in the two distribution regions, wherein the larger distance in the two distribution regions reinforces the inlet and outlet sections of the heat exchanger plate for negating failure due to excessive stress.  Therefore, the factor by which the distance of the respective plurality of ribs following one another in the distribution regions is bigger than the distance of the respective plurality of ribs following one another in the guiding region is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a larger factor results in an increased joint strength adjacent the inlet and outlet while diminishing the heat exchange coefficient, and vice versa. Since the general conditions of the claim is taught by a modified Geskes, i.e. that the respective plurality of ribs following one another is smaller in the guiding region than the distance of the plurality of respective ribs following one another in the two distribution regions, it is not inventive to discover the optimum workable range by See MPEP 2144.05 II.
Regarding Claim 16, Geskes further teaches the angle between the adjacent straight rib portions is smaller in the guiding region by 5° to 20° than the angle between the adjacent straight rib portions in the two distribution regions (“The leg angle between two legs of the wavy profile is preferably between 45° and 135°” (col. 2 ll. 56-57) and “The wavy profile of the distributor ducts in this case has, in particular, a leg angle which is smaller than 450 and, in particular, is in the range of approximately 50 and approximately 250” (col. 4 ll. 23-26)). The originally filed application (DE 102004036951A1) refers to the aforementioned angles and 5° and 25°, respectively. Therefore, Geskes discloses that the leg angles of the wavy profile is between 45° and 135° and the distributor ducts have a leg angle of between 5° and 25°, meeting the claimed limitations.
	Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I)3 ll. 3-6)
Regarding Claim 17, Geskes further teaches the adjacent stacked plates are fixed to one another in an integrally bonded manner (“connection of the plates in the region of the contact points by brazing takes place, for which purpose the plates are coated at least on one side with a soldering aid, such as a solder” col. 3 ll. 3-6).
Regarding Claim 18, Geskes further teaches the angle between the adjacent straight rib portions is smaller in the guiding region by 5° to 20° than the angle between the adjacent straight rib portions in the two distribution regions (“The leg angle between two legs of the wavy profile is preferably between 45° and 135°” (col. 2 ll. 56-57) and “The wavy profile of the distributor ducts in this case has, in particular, a leg angle which is smaller than 450 and, in particular, is in the range of approximately 50 and approximately 250” (col. 4 ll. 23-26)). The originally filed application (DE 102004036951A1) refers to the aforementioned angles and 5° and 25°, respectively. Therefore, Geskes discloses that the leg angles of the wavy profile is between 45° and 135° and the distributor ducts have a leg angle of between 5° and 25°, meeting the claimed limitations.
	Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I)

Claims 3-4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Geskes et al. (USP 8061416) as applied in Claims 1, 2, 5, 8, 10-11, 14, 19 and 20 above in view of Usher (GB 1339542) hereinafter referred to as Usher.
Regarding Claim 3, Geskes fails to disclose the respective plurality of ribs following another have a distance to one another which in the guiding region is smaller than that in the two distribution regions.
Another method of altering the heat transfer performance is by adjusting the pitch of the corrugations either alone or in combination with a change in angle” (PG. 3 ll. 72-75), “the generation of turbulence having as its object an increase in the heat transfer. The highest temperature ratio will be obtained at the minimum liquid flow rate at which the flow space will properly fill with liquid, while the minimum temperature ratio is given by the maximum liquid flow rate which can be achieved before the pressure loss across the flow space becomes excessive” (PG. 1 ll. 70-80) and “The heat transfer coefficient depends on the pitch and size of the dimples 5, and the 'A' band could, for example, consist of small diameter closely pitched dimples while the 'B' band could 80 consist of large diameter widely pitched dimples so that plate consisting of either 'A' bands or 'B' bands or a combination of the two” (PG. 4 ll. 76-84), wherein protuberances having different pitches in different sections along the longitudinal heat exchange plate are provided to obtain a required heat exchange rate and pressure drop. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Geskes with the respective plurality of ribs following another have a distance to one another which in the guiding region is smaller than that in the two distribution regions, as taught in Usher, the motivation being to 
Regarding Claim 4, Geskes fails to disclose the distance of the respective plurality of ribs following one another is smaller in the guiding region by factor 1.3 to 1.7 than the distance of the plurality of respective ribs following one another in the two distribution regions.
Usher, also drawn to a plate heat exchanger, teaches the distance of the respective plurality of ribs following one another is smaller in the guiding region than the distance of the plurality of respective ribs following one another in the two distribution regions (see the rejection of Claim 3 directly above), wherein the larger distance in the two distribution regions creates a required amount of heat exchange through the plate while limiting the turbulence in order to maintain a pressure drop threshold.  Therefore, the factor by which the distance of the respective plurality of ribs following one another in the guiding region being bigger than the distance of the respective plurality of ribs following one another in the guiding region is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a larger factor results in less turbulence or pressure loss within the heat exchanger plate adjacent the inlet and outlet, with a greater amount of heat exchange and pressure loss within the main heat exchange section and vice versa. Since the general conditions of the claim is taught by a modified Geskes, i.e. that the respective plurality of ribs following one another is smaller in the guiding region than the distance of the plurality of respective ribs following one another in the two distribution regions, it is not inventive to discover the optimum workable range by routine experimentation, and it would have See MPEP 2144.05 II.
Regarding Claim 16, Geskes further teaches the angle between the adjacent straight rib portions is smaller in the guiding region by 5° to 20° than the angle between the adjacent straight rib portions in the two distribution regions (“The leg angle between two legs of the wavy profile is preferably between 45° and 135°” (col. 2 ll. 56-57) and “The wavy profile of the distributor ducts in this case has, in particular, a leg angle which is smaller than 450 and, in particular, is in the range of approximately 50 and approximately 250” (col. 4 ll. 23-26)). The originally filed application (DE 102004036951A1) refers to the aforementioned angles and 5° and 25°, respectively. Therefore, Geskes discloses that the leg angles of the wavy profile is between 45° and 135° and the distributor ducts have a leg angle of between 5° and 25°, meeting the claimed limitations.
	Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I)3 ll. 3-6)
Regarding Claim 17, Geskes further teaches the adjacent stacked plates are fixed to one another in an integrally bonded manner (“connection of the plates in the region of the contact points by brazing takes place, for which purpose the plates are coated at least on one side with a soldering aid, such as a solder” col. 3 ll. 3-6).
Regarding Claim 18, Geskes further teaches the angle between the adjacent straight rib portions is smaller in the guiding region by 5° to 20° than the angle between the adjacent straight rib portions in the two distribution regions (“The leg angle between two legs of the wavy profile is preferably between 45° and 135°” (col. 2 ll. 56-57) and “The wavy profile of the distributor ducts in this case has, in particular, a leg angle which is smaller than 450 and, in particular, is in the range of approximately 50 and approximately 250” (col. 4 ll. 23-26)). The originally filed application (DE 102004036951A1) refers to the aforementioned angles and 5° and 25°, respectively. Therefore, Geskes discloses that the leg angles of the wavy profile is between 45° and 135° and the distributor ducts have a leg angle of between 5° and 25°, meeting the claimed limitations.
	Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I)

Claims 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Geskes et al. (USP 8061416) as applied in Claims 1, 2, 5, 8, 10-11, 14, 19 and 20 above and in further view of Ito (Translation of Japanese Patent Document JP2012002425A) hereinafter referred to as Ito.
Regarding Claims 6 and 12, although Geskes teaches a guiding region behind the at least one distribution region and behind one of the respective medium passages and which is adjacent to an edge region of the respective stacked plate fails to disclose at least one bypass passage disposed in at least one of the two distribution regions, the 
Ito, also drawn to a plate heat exchanger, teaches at least one bypass passage (22) disposed in at least one of the two distribution regions (shown in figure 10, being the longitudinal end of the heat exchanger plate), the at least one bypass passage (22) extending from the guiding region (17) behind the at least one distribution region (shown in figure 10, wherein the bypass passage (22) is disposed along the bottom and side of the region where the medium is distributed) and behind one of the respective medium passages and which is adjacent to an edge region of the respective stacked plate (shown in figure 10, wherein the bypass passage is formed along the edge of the heat exchanger plate directly adjacent the edge and is behind the medium passages adjacent the first inflow port (9)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Geskes the above limitations, as taught by Ito, the motivation being to eliminate stagnation or blocking of the incoming flow of working medium, thereby increasing heat transfer capability.
Regarding Claims 7 and 13, although Geskes further teaches leg length (8mm-10mm) and leg angle (45°) for the wavy profile, a modified Geskes fails to explicitly disclose a width of the at least one bypass passage defined transversely to the longitudinal direction amounts to between 1 mm and 4 mm. 
Ito, also drawn to a plate heat exchanger, teaches at least one bypass passage (22) having a width, wherein the width or cross sectional area directly correlates with the See MPEP 2144.05 II.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Geskes et al. (USP 8061416) as applied in Claims 1, 2, 5, 8, 10-11, 14, 19 and 20 above and in further view of Yoshida et al. (USP 6394178) hereinafter referred to as Yoshida.
Regarding Claims 9 and 15, although Geskes discloses a length for the two distribution regions defined in the longitudinal direction and a length of the respective stacked plate defined in the longitudinal direction (shown in figures 1 and 4), Geskes fails to explicitly disclose a length of at least one of the two distribution regions defined 
Yoshida, also drawn to a plate heat exchanger having a main heat exchange area and two distribution areas, teaches a length of at least one of the two distribution regions defined in the longitudinal direction amounts to 10% to 20% of a length of the respective stacked plate defined in the longitudinal direction. Yoshida states, “Each of the heat transfer plates (P1, P2; P3, P4) may be formed so that the longitudinal length (L) thereof is not smaller than the lateral length (W) thereof and not larger than two times the lateral length (W)”, (col. 2 ll. 40-44) and “the longitudinal length of the primary heat transfer enhancement surface (20a, 20b) may be equal to or smaller than two times the lateral length thereof”, (col. 2 ll. 62-65). Therefore, a range is provided for both the aspect ratio of the plate and the primary heat transfer enhancement area, whereas if the plate longitudinal length is equal to 1.5W and the primary heat transfer enhancement area length (LA) is equal to .90W≤ LA≤1.2W, the claimed percentages are found.
	Regarding Claims 9 and 15, although Geskes discloses a length for the two distribution regions defined in the longitudinal direction and a length of the respective stacked plate defined in the longitudinal direction, Geskes fails to explicitly disclose a length of at least one of the two distribution regions defined in the longitudinal direction amounts to 10% to 20% of a length of the respective stacked plate defined in the longitudinal direction. However, Yoshida teaches a length of at least one of the two distribution regions defined in the longitudinal direction amounts to 10% to 20% of a length of the respective stacked plate defined in the longitudinal direction, thereby See MPEP 2144.05 II.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763